COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

 NORINE ETIENNE,                                §
                                                                No. 08-12-00266-CR
                  Appellant,                    §
                                                                  Appeal from the
 v.                                             §
                                                                120th District Court
 THE STATE OF TEXAS,                            §
                                                              of El Paso County, Texas
                  Appellee.                     §
                                                                (TC#20110D02683)
                                                §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes the judgment of

conviction should be reformed to reflect that Appellant pleaded not guilty to the charged offense.

We therefore affirm the judgment of the trial court as reformed. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 10TH DAY OF SEPTEMBER, 2014.


                                             ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.
Rivera, J., not participating